REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claim amendment filed on 03/02/2022 has been entered.  Pending claims 1-6, 8-16, and 18-22 are allowed for the following reasons:

The following of applicant’s arguments filed with the amendment are convincing:



    PNG
    media_image1.png
    851
    1300
    media_image1.png
    Greyscale


	The Liu reference, previously applied to the claims at paragraph 5 of the non-final Office Action mailed on 12/29/2021, teaches a “margin loss” as described at page 13 of the action.  Liu does not teach a “hypersphere radius loss”.  

	The Ranjan reference, previously applied to the claims at paragraph 6 of the non-final Office Action mailed on 12/29/2021, teaches a “hypersphere radius loss” as described at page 44 of the action.  Ranjan does not teach a “margin loss”.  

	The prior art does not teach, using independent claim 1 as an example:

    PNG
    media_image2.png
    349
    857
    media_image2.png
    Greyscale

.

	Independent claims 11 and 20 have been equivalently amended, and the remainder of the pending claims are dependent. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665